Civil action presumably for debt, tried upon the following issue: "In what amount, if any, is defendant indebted to plaintiff? Answer: $125.00 with interest."
Judgment on the verdict, from which the defendant appeals, assigning as error the refusal of the court to submit other issues.
The record contains the following recital: "The judge in his charge to the jury gave the contentions of both plaintiff and defendant, and charged the law arising upon same."
It appearing that each party was granted full and ample opportunity to present his contentions, both as to the law and the facts, no error can be imputed to the trial court in submitting the matter to the jury on a single issue. Potato Co. v. Jeanette, 174 N.C. 236, 93 S.E. 795.
Furthermore, it is provided by Rule 19, sec. 1, of the Rules of Practice in the Supreme Court that "the pleadings on which the case is tried, the issues and the judgment appealed from shall be a part of the transcript in all cases." 192 N.C. p. 847. No summons or complaint appears in the record, hence we are not properly informed as to the nature of the action. The appeal, therefore, will be dismissed for failure to send up the necessary parts of the record proper. Plott v. Const. Co., 198 N.C. 782.
Appeal dismissed. *Page 669